 
UNPROTECTED LEASING AGREEMENT
 
Which is made and which is signed at Tel Aviv on 22/2/07
 
BETWEEN:
Block 7093 Parcel 162 Company Ltd.

Private Company 510583156
of 3 Menorat Hamaor Street, Tel Aviv 67448
Telephone: 03-6955185 Fax: 03-6955183
Electronic Mail: krz1905@012.net.il
(hereinafter: “the lessor”)
 
OF THE ONE PART
 
AND
 
The Inspire M.D. Company Ltd.
Private Company: 513679431
of 3 Menorat Hamaor Street, Tel Aviv 67448
(hereinafter: “the lessee”)
 
OF THE SECOND PART
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS    The lessor is the occupier (the proprietor of the property) and the
sole proprietor of the rights of the land property which is located at 3 Menorat
Hamaor Street in Tel Aviv and which is known as part of parcel 533 (formally
162) in block 7093 which includes approximately 825 square meters gross in floor
d’ (and all in accordance with the plan which is hereby attached to this
agreement as an inseparable part thereof and which is marked as appendix a’
(hereinafter: “the leased premises”).
 
AND WHEREAS       The lessee is desirous of taking the lease premises on lease
from the lessor by unprotected leasing in accordance with the plans which are
attached.
 
AND WHEREAS       The parties are desirous of settling their legal relationships
and their other relationships in this agreement below:
 
ACCORDINGLY IT IS STIPULATED, IT IS DECLARED AND IT IS AGREED BETWEEN THE
PARTIES AS FOLLOWS
 
1          PREAMBLE AND APPENDICES
 
The preamble to this agreement and the appendices thereto constitute an
inseparable part of this agreement.
 
2          NONEXISTENCE OF APPLICATION OF THE TENANTS PROTECTION LAWS TO THE
LEASING
 
The lessee hereby declares and confirms that the leasing in accordance with this
agreement is an unprotected leasing in accordance with the Tenants Protection
Law (Consolidated Version) 5732-1972 and/or other tenants protection laws and
their various amendments.
 
The lessee hereby declares that it has not been required to pay and it has not
paid any amount whatsoever to the lessor in respect of key monies for the right
of the leasing of the lease premises and that with the exception of the rent as
mentioned in this agreement below, the lessee has not given any amount
whatsoever to the lessor, in money or in money’s worth, in key money, premium or
any benefit, for the leasing right in the lease premises as mentioned, and that
at the time of the vacating of the lease premises the lessee shall not be
entitled to claim any amount whatsoever from the lessor and/or bonus and/or any
bonus whatsoever in respect of key money and/or by virtue of the   Tenants
Protection Law, Consolidated Version, 5732-1972 and/or as being a consequence to
this agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3          The lessee declares that it has seen the lease premises and that it
shall accept same after the carrying out of renovation of the building, in
accordance with the specification which is agreed in advance (appendix b’ of the
agreement), and completion works in the internal areas in accordance with the
plans which the lessee shall submit to the lessor (appendix c’ of the
agreement).
 
4          THE PERIOD OF THE LEASING
 
            The original period of the leasing in accordance with this agreement
shall commence on 15.02.2007, and the time of the conclusion of the original
leasing is at the expiration of 36 months on 14.02.2010.
 
Commencing from 15.08.2008 the lessee shall be able to give notice of its
leaving the lease premises by notice in advance of 6 (six) months.
 
The lessee is accorded the option to extend the original period of the leasing
by two option periods of two years each, one with regard to the lease premises
(hereinafter: “the option periods”).  It is incumbent upon the lessee to give
notice of its intention to exercise the option periods by 90 days prior to the
date of the commencement of the option period.  The rent for the first option
period shall be increased by 10% over and above the rent for the original
leasing period.  The lessee has a second option to extend the period of the
leasing of two additional years up until 14.02.2014.  The amount of the rent for
the second option period shall be determined at a meeting between the parties by
90 days prior to the date of the renewal of the option in accordance with the
level of the prices which customarily prevails at the said time.  A condition
for the exercise of the option shall be that the lessee shall have fulfilled
every condition of this agreement throughout the original period of the leasing
in entirety and upon time.
 
It is agreed that the lessee shall bear the entirety of the payments which are
to be borne by it in accordance with this agreement in respect of the period of
the leasing whether it shall have actually occupied the lease premises and/or it
shall have used the lease premises or it shall not have done so.
 
The obligation of the lessee in accordance with this clause is a fundamental
obligation the breach of which shall constitute fundamental breach of the
agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
5          THE RENT
 
For the lease premises the lessee shall pay to the lessor monthly rent in the
sum of $8 (eight dollars) in accordance with the representative rate of the
American dollar on the day of the payment, which includes the rent and the
maintenance fees in the sum of $3 (three American dollars), not including
private electricity, rates, water, telephone and so forth.
 
The rent (including maintenance fees) as mentioned above shall be paid by the
lessee to the lessor together with value added tax in accordance with the law
.  The value added tax as mentioned shall be paid by the lessee to the lessor by
post-dated check not later than the day of the payment of the value added tax to
the tax authorities in accordance with the law.
 
(hereinafter together : “the rent”).
 
The rent including the maintenance fees  shall be paid to the lessor once every
three months in advance at the beginning of every calendar quarter year, that is
to say on the 1st of January, on the 1st Apri, on 1st July and on 1st
of  October  (hereinafter: “quarter”). Upon entry into the lease premises the
balance shall be paid by the expiration of the calendar quarter.
 
The lessor undertakes to accord to the lessee a grace period of three months
commencing from 15.2.07 and up until 14.5.07.  The lessee undertakes to pay all
the expenses accompanying the rent for this period including rates and
maintenance fees.
 
The undertaking of the lessee in accordance with this clause is a fundamental
undertaking the breach of which shall constitute fundamental breach of the
agreement.
 
6          THE PURPOSE OF THE LEASING
 
The lease premises are hereby leased to the lessee for the purpose of the
conduct of its business including, inter alia, the development of  cellular
software and cellular systems.
 
It is agreed and it is stipulated between the parties that the lessee shall not
be entitled to use the lease premises for any purpose whatsoever other than the
purpose which is specified above, without the agreement of the lessor thereto in
advance and writing.  Use for one of the items of the purpose or part thereof
shall not constitute another purpose.  The lessor and/or those acting under its
empowerment shall be entitled to enter into the lease premises at any reasonable
time and by arrangement in advance with the lessee, in order to examine the
condition of the lease premises and in order to ensure the fulfillment by the
lessee of the conditions of the provisions of this agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
The obligation of the lessee in accordance with this clause is a fundamental
obligation, the breach of which shall constitute fundamental breach of the
agreement.
 
7          LIABILITY, MAINTENANCE
 
The lessee undertakes throughout the entirety of the period of the leasing, to
maintain the area of the lease premises and all its equipment in sound and good
condition, to rectify at its own cost within a reasonable time, any defect,
breakdown and damage which shall be occasioned to the lease premises and/or to
the building by the lessee and/or somebody on its behalf and/or any of its
employees, its customers, its visitors or its suppliers and/or anybody who has
been permitted by it to enter into the leased premises and/or which emanates
from the use and/or from the activity of the lessee in the lease premises and
with the exception of the damage which emanates from reasonable depreciation
which shall have been occasioned because of proper use of the lease
premises.  The lessee undertakes to give notice to the lessor within a
reasonable time of any breakdown, defect or material damage which shall have
been occasioned in the lease premises as mentioned.  It is agreed that the
obligation of the lessee as mentioned in this main clause applies and shall
apply only to current and customary maintenance of the lease premises and its
equipment and it does not apply to incompatibilities and/or hidden defects in
the lease premises and/or in its systems.
 
The lessee is liable and undertakes to bear damage of whatsoever type which
shall be occasioned to the lessee or to any of its employees, to its customers,
to its suppliers and/or to any third party as result of the use and/or the
operation of the lessee in the lease premises.  The lessor shall be exempted
from any liability for damage as mentioned.
 
Having regard to the fact that a maintenance company is located in the building
in which the lease premises are located, it is agreed and it is declared between
the parties that the lessor shall not be liable for the rectification of  faults
in the systems of the building including in the air conditioning system. Without
derogating from that which is stated above, it is incumbent upon the maintenance
company to rectify the entirety of the faults which shall exist in the
building.  In accordance with that which is stated, the lessee shall not have
any contentions, demands or claims as against the lessor, directly and/or
indirectly in respect of systems and/or infrastructures of the building save in
the event that the maintenance company shall not fulfill its obligations in this
matter as mentioned above.  In the event that the maintenance company shall not
have fulfilled its obligations as mentioned above within a reasonable time, the
lessor undertakes to ensure the rectifications and the sound order of the lease
premises and the systems in the building at its own cost, and to set off the
costs from the maintenance fees which shall be transferred to the maintenance
company.
 
 
5

--------------------------------------------------------------------------------

 
 
The obligation of the lessee in accordance with this clause is a fundamental
obligation the breach of which shall constitute fundamental breach of the
agreement.
 
8          INUSURANCE
 
            The lessee shall effect, at its own cost, insurance of the entirety
of the contents of the lease premises at its real value which covers the
entirety of the activity of the lessee.
 
            The lessee shall effect, at its own cost, an insurance policy
against liabilities as towards a third party in the limit of liability of 1
million United States dollars per event and per period.  In the said insurance
as mentioned, the lessee shall add the lessor as insured party in respect of its
liability as the proprietor of the leased premises and/or in respect of its
vicarious liability for the acts and/or the omissions of the lessee.
 
            The lessee shall effect, at its own cost, an employers liability
policy throughout the entirety of the period of the leasing, in the sum of 2
(two) million United States dollars, per event and up to 5 (five) million
American dollars per period.  In the said insurance as mentioned, the lessee
shall add the lessor as insured party in respect of its liability as the
proprietor of the leased premises and/or in respect of its vicarious liability
for acts and/or omissions of the lessee.  The policy which is included above
shall include a cancellation of the insurance clause or the non-renewal thereof
by notice in advance of 30 (thirty) days prior to the expiration of the time of
the insurance.
 
            The lessor shall effect, at its own cost, insurance of the building
of the lease premises and that which is adjoined to it at its real value, which
shall include expanded fire insurance, burglary damages and attempted burglary
damages.
 
            The lessee and the lessor hereby waive this subrogation right as
against it and/or as towards all those acting under its empowerment and/or those
acting on its behalf save in the event that any of the parties who are mentioned
above shall have caused damage maliciously.
 
The parties shall produce, in accordance with demand, a copy of the above
mentioned insurance policy.
 
 
6

--------------------------------------------------------------------------------

 
 
Nothing in the actual effecting of the above mentioned insurance policies shall
have the effect of exempting the parties and/or of releasing them in any manner
and form from the liability in accordance with this agreement or in accordance
with any law.
 
In the event that the lessee shall have failed to effect the insurances which it
is incumbent upon it to effect as mentioned above, the lessor shall be entitled
to effect the above mentioned insurances in its stead, and the lessee shall bear
the insurance premiums and shall pay them to the lessor upon its first demand.
 
9          TRANSFER OF RIGHTS
 
            The lessor shall be entitled to transfer its rights in the leased
premises or in part thereof to any third party and provided that it shall do
this whilst maintaining the entirety of the rights of the lessee in accordance
with the terms of this agreement.  The lessor shall be entitled to continue with
the construction of an additional floor in the said property and it shall act to
such extent as is possible to minimize the disturbance to the reasonable use of
the lessee premises, including the construction of a framework at nights,
arrangement of operations which are connected with the activities of the lessee
in advance, and so forth.
 
            The lessee shall be entitled to transfer its rights in the lease
premises or in part of them to any third party and provided that it shall do
this whilst maintaining all the rights of the lessor in accordance with the
terms of this agreement.  The lessor shall be accorded the right to object to
the identity of the alternative lessee solely for reasonable grounds.
 
10        ALTERATIONS IN THE LEASE PREMISES
 
            The lessee shall be entitled to carry out minor adjustments in the
leased  premises, limited to 10% of the total of the plaster walls, and at an
identical level, such as alterations in the interior partitions and the
accompanying works therefor, without the need for the approval of the lessor to
any material alteration, rectification or supplement for these works.  The
lessee shall not touch block walls.  It is made clear that it is incumbent upon
the lessee to render the lessor cognisant in advance of any material alteration,
rectification or supplement which shall be carried out in the lessee premises,
including alterations which do not require the agreement of the lessor.  In the
event that the lessee shall go beyond 10% in renovations, it shall restore the
condition of the premises to that in which they were previously, at the
expiration of the leasing in the event that it shall be required by the lessor
so to do by the expiration of the period of the leasing.
 
 
7

--------------------------------------------------------------------------------

 
 
The lessee shall be entitled to install aerials upon the roof of the building
for the purpose of receiving radio, television, and satellite transmissions at
its own cost to its offices in a proper manner not in the frontages of the
building.
 
11        VARIOUS PAYMENTS
 
Throughout the period of the leasing the lessee shall pay, in addition to the
rent also the following amounts in exchange for a tax invoice issued by the
lessor;
 
Water account – in accordance with precise reading of the water meter and in
accordance with the tariffs of the municipality.
 
Maintenance fees - $3 per square meter per month, included in the rent.
 
Electricity – subject to clause 13 of this agreement.
 
The obligation of the lessee in accordance with this clause is a material
obligation the breach of which shall constitute fundamental breach of the
agreement.
 
12        TIMES OF PAYMENTS AND DELAYS
 
Every payment which is to be borne by any of the parties in accordance with the
terms of this agreement and in accordance with any law, shall be made at the
time which is determined.
 
Any payment which is to be borne by lessee in accordance with the terms of this
agreement and in accordance with any law and which shall not have been made
within 7 business days from the time which has been determined therefor, shall
bear prime interest with the addition of 2% (two per cent) annual interest from
the time for the payment and up until the actual time of the payment.
 
 
8

--------------------------------------------------------------------------------

 
 
13        SUPPLY OF ELECTRICITY
 
The lessee declares that it is aware that the lessor is the sole holder of the
rights as towards the Electricity Company in everything which relates to the
receipt and to the supply of electricity to the lessee premises and to its
surroundings, subject to clause 14.  The lessee hereby waives absolutely and
irrevocably its right to communicate with the Electricity Company in anything
which relates to the supply of electricity to the lease premises.
 
The supply of the electricity to the lease premises shall be carried out by way
of supply in bulk to the building and from the building by the lessor to the
lease premises and all in accordance with the determination of the lessor with
the Electricity Company.  The lessee shall bear the payments of the electricity
consumption in accordance with the detailed account which shall be forwarded to
it by the lessor each and every month which shall be based upon the reading of
the meter and which shall be subject to the tariffs of the Electricity Company
to consumers in the absence of bulk, as shall be determined by the Electricity
Company from time to time, including graded tariffs, in the event that they
shall exist and all other rights which are due from the Electricity
Company.  The payment shall be made to the lessor within 20 days from the time
of the demand.  In the building, a separate meter shall be installed for the
lease premises.
 
In the event of a change in the electricity system in the lease premises,
including increase of the electricity supply, it shall be incumbent upon the
lessee to render the lessor cognisant in advance and in writing.  The lessor
shall have the right to object thereto on reasonable grounds.
 
14        VACATING OF THE LEASE PREMISES
 
In any instance whereby it is incumbent upon the lessee to vacate the lease
premises subject to the terms of this agreement and/or in accordance with any
law, and for any reason whatsoever, the lessee shall return the leased premises
to the lessor with their being free of any person and moveable chattel, with the
exception of the property of the lessor which includes the entirety of the
apparatus which is connected to the floor and to the walls, with it being in
sound condition, including all the supplementations which have been added
therein, and with the exception of reasonable deterioration as a result of
proper use thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
In the event that the lessee shall have failed to vacate the lease premises on
time in accordance with the terms of this agreement, whether upon the
termination of the original period of the leasing and/or the option period, in
the event that it shall have been exercised, and whether because of the lawful
cancellation of the agreement and for any reason, the lessee shall pay
compensation to the lessor, which is determined and assessed in advance, at a
rate and in an amount which shall be equivalent to 200% (two hundred per cent)
of rent per day for every day of delay in the vacating of the lease premises as
specified above and with the addition of value added tax in accordance with the
law.  In the event that there is no alternative tenant, the lessee shall be able
to delay the vacating of the lease premises for up to 30 days without payment of
the 200%.  This period shall be deemed to be a period of the leasing in all
respects and for all purposes including payments of rent and rates.
 
A month prior to the vacating of the lease premises and up to a week thereafter,
the damages in the lease premises shall be assessed, in the event that there
shall be any, by the lessor and the lessee, jointly, and the damages shall be
assessed.  The lessee undertakes to restore the premises to the
condition/situation as they were previously, subject to reasonable depreciation
as a result of the proper use of the lease premises.
 
The obligation of the lessee in accordance with this clause is a material
obligation the breach of which shall constitute fundamental breach of the
agreement.
 
15        SECURITIES
 
As security for the fulfillment of the obligations of the lessee in accordance
with this agreement, the lessee undertakes to provide to the lessor at the time
of the signature of this agreement an unqualified autonomous bank guarantee in
the sum of four (4) months of leasing, in force for the entirety of the period
of the agreement with the addition of 60 days, and for extension from time to
time in accordance with the necessity.  For the sake of the removal of doubt,
the lessee shall extend the period of the said guarantee, in accordance with the
necessity as there shall be from time to time, 30 (thirty) days prior to the
expiration of the validity of the guarantee and it shall deliver a copy of the
said guarantee for the perusal of the lessor, immediately afterwards.  In the
event that the lessee shall have failed to do so, the lessor shall be entitled
to foreclose the guarantee, and the lessee shall not have any contention, demand
and/or claim in respect thereof.  The amount of the guarantee shall be linked to
the representative rate of the American dollar.
 
 
10

--------------------------------------------------------------------------------

 
 
The condition of the foreclosure of the guarantee by the lessor shall be in the
event that the lessee shall breach one or more of its obligations in accordance
with this agreement and in any event after warning notice thereof of 14 days in
advance and in writing shall have been given and the lessee shall not have
rectified the breach. In the event that the lessee shall have fulfilled the
entirety of its obligations in accordance with this agreement, the lessor shall
return the bank guarantee to the lessee within 60 days from the expiration of
the original period of the leasing and/or the period of the option, as the case
may be.
 
16        ARBITRATION
 
The parties hereby agree to the submission of all differences of opinion between
them to a sole arbitrator who shall be chosen by them.  In the absence of
agreement between them upon the identity of the arbitrator, the arbitrator shall
be chosen by the Head of the Chamber of Advocates.  The arbitrator shall be
bound by the substantive law but not by the procedural laws.  This clause
constitutes a valid arbitration agreement between the parties without the
necessity for an additional document.
 
17        SET-OFF
 
The lessee shall not entitled to set-off from the payments of the lessee in
accordance with the provisions of this agreement, including from the rent, any
monetary liabilities for which the lessor is liable as towards the lessee, if at
all, in respect of this agreement.
 
18        GENERAL
 
The headings which appear in this agreement are solely for convenience and they
shall not be of any legal and/or other legal significance or relevance.
 
Any alteration in the terms of this agreement shall not be of any significance
or relevance unless made in writing and signed by the two parties.
 
 
11

--------------------------------------------------------------------------------

 
 
In spite of that which is stated in this agreement, above and below, and without
prejudice to the generality of matters, the parties reserve the right to any
relief to which they shall be entitled in respect of the breach of this
agreement in accordance with any law.
 
Each party shall bear the professional fees of its lawyer.
 
Every notice which shall be forwarded by one party to the other shall be deemed
to have been received by the addressee party at the expiration of 72 hours from
the time that it shall have been forwarded by post in Israel in accordance with
the addresses as specified in the heading of the agreement.
 
IN WITNESS WHEREOF THE PARTIES HAVE SIGNED.
 
 
The Inspire M.D. Company Ltd.
 
Private Company: 513679431
   
Block 7093 Parcel 162 Company Ltd.
 
Tel Aviv
           
(Signature)
   
(Signature)
           
 
   
 
 
Inspire M.D. Ltd.
   
Block 7093 Parcel 162 Company Ltd.
 

 
 
12

--------------------------------------------------------------------------------

 
 
APPENDIX B’
 
In accordance with clause 3 of the leasing agreement between the Inspire M.D.
Company Ltd. and Block 7093 Parcel 162 Company Ltd., the following is the
obligation of the lessor to carry out the following works in the building at 3
Menorat Hamaor Street, in Tel Aviv:
 
1.         Alterations in floor d’ in accordance with demand.
 
2.         Checking of the air conditioning system, transfer of the air
conditioners to the roof floor.
 
3.         Whitewashing and painting of the floor.
 
4.         Replacement of old carpet with a carpet of the “commercial queen
carpets” brand, Milano pattern.
 
5.         Construction of cupboard for concealment of fire extinguisher post in
the lobby of floor d’ and installation of 2 glass security doors for entry to
the two sections on the floor.
 
6.         Allocation of location for communication piping passage from computer
room to roof of the building.
 
7.         Examination of the storey electricity cupboard for meeting standards
and for sound operation.
 
8.         Renovation and upgrading of the elevator of the building.
 
9.         External cleaning of the building from air-conditioners, pipe
systems, lattices, etc, and its being painted.
 
 
13

--------------------------------------------------------------------------------

 
 
10.       Renovation of the stairs room, the floor lobby and enlargement of the
main lobby.
 
11.       General renovation of the conveniences of floor d’.
 
12.       Completion of development of area between the buildings with
integrated stone with provision of a solution to the problem of drainage of  the
area including the restaurant at 4 Menorat Hamaor.
 
13.       Sealing of the roof to prevent leakage and seepage of water.
 
The lessor undertakes to make available to the lessee an autonomous bank
guarantee for guaranteeing the carrying out of the above mentioned work.
 
The lessor undertakes to complete the works by the end of the grace period which
is provided to the lessee (14.05.07).
 
IN WITNESS WHEREOF THE PARTIES HAVE SIGNED.
 
 
The Inspire M.D. Company Ltd.
 
Private Company: 513679431
   
Block 7093 Parcel 162 Company Ltd.
 
Tel Aviv
           
(Signature)
   
(Signature)
           
 
   
 
 
Inspire M.D. Ltd.
   
Block 7093 Parcel 162 Company Ltd.
 

 
 
14

--------------------------------------------------------------------------------

 
 